



COURT OF APPEAL FOR ONTARIO

CITATION: Deutsche Bank
    Ag, Canada Branch v. O'Keefe, 2013 ONCA 422

DATE: 20130619

DOCKET: C55829

Goudge, MacPherson and Juriansz JJ.A.

BETWEEN

Deutsche Bank AG, Canada Branch

Respondent

and

Lewis OKeefe

Appellant

Lewis OKeefe, appearing in person

Eric Mayzel, for the respondent

Heard: June 17, 2013

On appeal from the judgment of Justice Paul M. Perell of
    the Superior Court of Justice, dated July 4, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We see no error in the reasons of Perell J., and nothing in the fresh
    evidence raises a defence to this action.  The money was borrowed and has not
    been repaid.

[2]

The appeal is dismissed.  Costs fixed at $1500 all in.


